DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 36-38,42-45 and 49 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
In regard(s) to claim(s) 36 and 43,  by Pelletier (WO 2014/031989) discloses a method, comprising: receiving, by a communication device from a network entity, a configuration message, the communication device connected to the network entity via a primary path ([Pelletier discloses a communication device, WRTU, receives a configuration message, RRC reconfiguration message, from a networking entity, first serving site, “[0005]…The WTRU may receive a reconfiguration message from a first serving site… ”, the WTRU connected to the first serving site via primary path, “[0004]…The WTRU may exchange data with the network over more than one data path, such that each data path may use a radio interface connected to a different network node…The RRC connection may establish a first radio interface between the WTRU and a first serving site of the network and a second radio interface between the WTRU and a second serving site of the network…”); identifying, by the communication device from the configuration message, a secondary logical channel identity configured to identify a secondary path; configuring, by the communication device, the secondary path based on the configuration message (“[0170]-[0172]…For example, the RRC signaling used to configure the logical channel for use by the WTRU may include an indication of a logical channel identity and a serving site identity (e.g., and/or a MAC instance identity) so that the WTRU knows which serving site should be used for the logical channel…For example, a WTRU may originally connect to a primary serving site (e.g., which may correspond to a MeNB), but may receive a reconfiguration from the primary serving site that reconfigures one or more radio bearers (e.g., and/or logical channels), to be transmitted to and/or received from a secondary serving site”); and
transmitting, by the communication device to the network entity, in response to the configuration, a response message (“[0115] The MeNB may transmit a RRC connection reconfiguration message to the WTRU that may include one or more AS-configuration parameters received from the SCeNB to configured the WTRU for access to one or more applicable cell(s) of the SCeNB. The MeNB may receive a response from the WTRU indicating that it has received the configuration and/or successfully connected to the SCeNB…”). 
Pelletier differs from claim 36, in that Pelletier is silent on wherein configuring the secondary path further comprises: determining whether a secondary path is present, establishing in response to determining that the secondary path is not present, the secondary path based on the configuration message, generating a mapping between the secondary path and the radio bearer, and identifying from the configuration message, a radio bearer identity to identify the radio bearer.
Other prior art of record such as Uchino (US 20160330740 A1) for example discloses: determining, by the communication device, whether the secondary path is present (The determination is made based upon the component carrier #2 information contained in RRC signaling. See [Par. 25], “…a dual connectivity configuration setup/modification request is transmitted to the UE 10 generally by dedicated (RRC) signaling. The configuration setup/modification request contains information as to the component carrier #2 from the SeNB 20-2, which cell is to be involved in the  dual connectivity”); and establishing, by the communication device, in response to determining that the secondary path is not present, the secondary path based on the configuration message (See [Par. 26] “In response to the configuration setup/modification request the UE 10 adds the SCell of the SeNB 20-2 for dual connectivity…”).
However Uchino fails to disclose with regard to configuring the secondary path, steps for , generating a mapping between the secondary path and the radio bearer, and identifying from the configuration message, a radio bearer identity to identify the radio bearer, as arranged with the remaining elements of claim 36. 
 Ingale (US 20160057800 A1) for example discloses in [Par. 106] teaches a data radio bearer configuration, secondary-drb-toAddModlist which includes a radio bearer identity. However, Ingale is silent on configuring the secondary path, steps for generating a mapping between the secondary path and the radio bearer, and identifying from the configuration message, a radio bearer identity to identify the radio bearer, as arranged with the remaining elements of claim 36. 
Thus claim 36 is regarded as allowable in view of the prior art of record. All remaining claims are regarded as allowable by virtue of dependency on independent claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476